MEMORANDUM **
Milton Ernesto Cruz-Ardon, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) order denying his application for relief under the Immigration and Nationality Act’s former section 212(c). Reviewing Cruz-Ardon’s due process contention de novo, Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006), we deny the petition for review.
The BIA affirmed the IJ’s “discretionary denial of relief for the reasons given in the decision below,” and also stated its own legal conclusions. This decision satisfies our standards for an agency ruling. See Alaelua v. INS, 45 F.3d 1379, 1382 (9th Cir.1995) (“[T]he BIA can adopt the IJ’s decision. If it is clear to us that it gave individualized consideration to the particular case, but chose to use the IJ’s words rather than its own, this is sufficient.”). We therefore conclude that Cruz-Ardon has not established a due process violation. See id. (“The adoption of a lower tribunal’s reasons is a valid practice on review.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.